


Exhibit 10.25

 

Description of Compensation of Non-Employee Trustees

 

Each Trustee who is not also an officer and full-time employee of Corporate
Office Properties Trust (the “Company”) receives the fees set forth in the table
below until changed by the Board of Trustees:

 

Annual trustee fee

 

$

35,000

 

Annual committee chairman fees

 

 

 

Audit committee

 

10,000

 

Compensation committee

 

7,000

 

Investment committee

 

8,500

 

Nominating/corporate governance

 

5,000

 

Board meeting fees

 

1,000

 

Committee meeting fees

 

1,000

 

 

The members of the Board of Trustees are also eligible for reimbursement for
travel and lodging expenses incurred in connection with attendance at Board and
committee meetings.  In addition, until changed by the Board of Trustees, all
non-employee Trustees will receive an annual grant of 5,000 options to purchase
the Company’s common shares of beneficial interest at an exercise price equal to
the fair market value on the date of grant; this grant takes place on the day of
the Company’s annual meeting of shareholders.  These options vest 100% one year
from the date of grant.

 

--------------------------------------------------------------------------------
